NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1394-19

IN THE MATTER OF THE
ESTATE OF KATHRYN
PARKER BLAIR, deceased.
________________________

                Submitted March 1, 2021 – Decided April 15, 2021

                Before Judges Hoffman and Suter.

                On appeal from the Superior Court of New Jersey,
                Chancery Division, Bergen County, Docket No.
                P-000300-13.

                Lori Ann Parker, appellant/cross-respondent pro se.

                Frank T. Luciano, attorney for respondents/cross-
                appellants Harry Parker, Jr., and the Estate of Kathryn
                Parker Blair.

PER CURIAM

      Pro se petitioner Lori Ann Parker appeals for the fourth time in this case

involving the Estate of Kathryn Parker Blair (the Estate), this time appealing

from Chancery Division orders dated October 18 and 22, 2019. The October 18

order, entered by Judge Edward A. Jerejian, denied petitioner's request to amend
a previous order. The October 22 order, entered by Judge Bonnie J. Mizdol, the

assignment judge for Bergen County, precluded petitioner from filing additional

pleadings against the Estate, its beneficiaries, or its attorneys without first

obtaining leave "from the Bergen County Assignment Judge or her designee."

The Estate cross-appeals from the October 18 order to the extent that it denied

the Estate's motion for monetary sanctions against petitioner. We affirm.

                                        I.

      We summarize the relevant facts and procedural history set forth in Judge

Mizdol's comprehensive written opinion below, which accompanied her October

22, 2019 order, and in our previous written opinions addressing petitioner's

appeals in this matter. See In re Estate of Blair (Blair I), No. A-5482-13 (App.

Div. February 1, 2016) (slip op.); In re Estate of Blair (Blair II), No. A-0100-15

(App. Div. February 22, 2017) (slip op.); In re Estate of Blair (Blair III), No. A-

1834-17 (App. Div. January 16, 2019) (slip op.).

      Petitioner is the niece of decedent Kathryn Parker Blair.          In 1987,

decedent executed a will (the 1987 Will), which provided for her estate to pass

equally to her siblings but, if a sibling predeceased her, "that sibling's share

would pass to his or her surviving children. Petitioner's father, one of decedent's

siblings, died in 2002." Blair III, slip op. at 2. On October 11, 2012, decedent


                                                                            A-1394-19
                                        2
– then eighty years of age – executed a new will (the 2012 Will), which omitted

petitioner as a beneficiary. Two days later, decedent died of cancer. The 2012

Will was probated on October 24, 2012.

      On July 17, 2013, petitioner filed a complaint, seeking to vacate the

probate of the 2012 Will, alleging it "was the product of undue influence and

decedent lacked the testamentary capacity to execute the will." Ibid. The trial

court ultimately granted summary judgment in favor of the Estate on April 29,

2014, finding petitioner failed to offer sufficient evidence to support her claims

and the Estate presented competent evidence, chiefly in the form of testimony

from decedent's uninterested friends, establishing decedent's testamentary

capacity and her expressed intent to disinherit her nieces and nephews.

      Following the trial court's entry of summary judgment in favor of the

Estate in April 2014, petitioner filed more than thirty different pleadings over a

four-year period, attempting to reverse the court's summary judgment order.

These filings included at least five motions to reconsider or vacate the 2014

summary judgment order as well as numerous notices of correction,

supplemental filings, motions to stay, and amendments to motions already

decided.




                                                                           A-1394-19
                                        3
      First, in May 2014, petitioner moved for reconsideration of the summary

judgment order, which the trial court denied on June 24, 2014, "finding

petitioner's substantive claims were meritless." Id. at 4-5. Petitioner then filed

a second motion for reconsideration in July 2014, alleging the trial court had not

received all the documents she submitted in support of her motion for summary

judgment and in opposition to the Estate's motion for summary judgment,

mainly decedent's medical records.1 On August 4, 2014, the trial court denied

the second motion for reconsideration, indicating the allegedly missing

documents were immaterial and actually had been considered by the court. In

September 2014, petitioner filed a motion "to settle the record" in the trial court ,

alleging irregularities related to the missing documents issue and the

mishandling of evidence by the surrogate's court. The trial court denied this

motion, finding petitioner's arguments "were 'already considered but rejected'

by the court, and [petitioner] 'raise[d] the same unsubstantiated allegations' to

reargue her motion."     Id. at 6. Petitioner brought a similar motion in the

surrogate's court, which was also denied.




1
  Adopting Judge Mizdol's terminology, we refer to this claim as "the missing
documents issue."
                                                                              A-1394-19
                                         4
      Petitioner appealed the trial court's summary judgment findings and the

denial of her first motion for reconsideration, which, we affirmed in Blair I,

finding "insufficient merit in the arguments petitioner raise[d] to warrant further

discussion in a written opinion. R. 2:11-3(e)(1)(E)." Blair I, slip op. at 8.

Petitioner separately filed an appeal from the order denying her second motion

for reconsideration, and later filed motions requesting we also review the denials

of her motions to settle the record. We denied these motions, and petitioner

thereafter withdrew her appeal of the trial court's denial of her second motion

for reconsideration.

      In April 2015, while Blair I was pending, petitioner filed a Rule 4:50-1

motion to vacate the trial court's April 2014 summary judgment order and its

June 2014 order denying reconsideration, again invoking the missing documents

issue and alleging misconduct on the part of the surrogate's office. The trial

court denied this motion to vacate in June 2015. Consequently, the Estate filed

a cross-motion seeking sanctions against petitioner for frivolous litigation ,

pursuant to Rule 1:4-8(b), and seeking to enjoin petitioner from filing further

pleadings in the matter. The trial court granted the Estate's request for sanctions

in August 2015, ordering petitioner to pay a sanction of $750; however, the court




                                                                            A-1394-19
                                        5
ordered the Estate's motion to bar future filings must be directed to the

assignment judge.

      Petitioner appealed the denial of her motion to vacate and the order

imposing sanctions. On February 22, 2017, in Blair II, slip op. at 6, we affirmed

the denial of the motion to vacate, finding petitioner's claims were "generalized

and non-specific", "unsupported by corroborating documentation", and

"meritless." However, though there was "evidence in the record supporting an

award of sanctions," we reversed the sanctions award because the Estate's

motion was not supported by a proper Rule 1:4-8(b)(1) certification. Id. at 10-

13.

      In August 2016, petitioner filed a complaint in federal court against

Bergen County, the Bergen County surrogate's office, and employees of the

surrogate's office, again alleging these parties wrongfully mishandled

petitioner's filings and tampered with the record. The district court rejected her

complaint as time-barred, and the Third Circuit affirmed in June 2017, agreeing

the complaint was untimely and expressing doubt that the complaint "state[d]

any claim upon which relief could be granted." Parker v. Cnty. of Bergen, 696

Fed. Appx. 83, 86 (3d. Cir. 2017).

      In September 2017, petitioner filed a Probate Part motion,


                                                                           A-1394-19
                                        6
            requesting the [c]ourt to reopen the judgments of April
            29, 2014, and July 10, 2015, and to modify the
            judgment of April 29, 2014, in light of the failure to
            deliver the petitioner's original, filed documents to the
            trial court, and in light of the appellate court's ruling
            regarding the invalidity of the type of [Rule] 1:4-4(b)
            certifications used by [the Estate].

            [Blair III, slip op. at 8 (alterations in original).]

The trial court denied the motion in October 2017 because it was untimely, not

supported by new evidence, and based on arguments which had been rejected

multiple times. Additionally, the court rejected petitioner's argument regarding

the Estate's defective certifications because the Estate supplemented the affected

pleadings with "properly certified versions with identical factual content[.]" Id.

at 9. Petitioner appealed the trial court's order denying her motion, and on

January 16, 2019, we affirmed "substantially for the reasons set forth in [the trial

court's] written opinion" and found "insufficient merit in the arguments

petitioner raise[d] to warrant further discussion[.]"2 Id. at 12.

      On March 29, 2019, petitioner filed a new Rule 4:50-1 motion seeking

once again to vacate the April 29, 2014 summary judgment order upholding the

probate of the 2012 Will.       This time, petitioner claimed her motion was


2
  Petitioner moved for reconsideration of our decision in Blair III, as she did of
our decisions in Blair I and Blair II. We denied the motions in all three cases.
                                                                             A-1394-19
                                          7
supported by newly discovered evidence that showed the Estate's attorney

fraudulently altered the 1987 Will to conceal a handwritten codicil. Petitioner's

new evidence consisted of enlarged photographs that depicted decedent and the

1987 Will, with indiscernible handwriting visible at the bottom of the will's

signature page. The Estate opposed petitioner's motion and filed a separate

cross-motion on May 14, 2019 seeking to bar petitioner from filing any further

pleadings without first obtaining judicial approval.

      Judge Edward A. Jerejian heard oral argument on the motions, at which

the Estate produced the original 1987 Will. Upon inspection, Judge Jerejian

determined, "there was zero indication of any 'handwriting' on the document

aside from the signatures located on the signature page. Moreover, the original

document did not contain a scintilla of any foreign substance on the page, such

as 'white out' or a concealing substance."3      In turn, Judge Jerejian denied

petitioner's motion in an order dated August 2, 2019. In an accompanying

written opinion, he cast petitioner's claims as "entirely without merit" and "yet




3
  A footnote in petitioner's brief here indicates that in December 2019, she filed
a tort action in federal court against the Estate's attorney for fraudulent
concealment of a codicil to the 1987 Will, which she now asserts was written on
a copy of the 1987 Will.
                                                                           A-1394-19
                                        8
another act of recreational litigation in which [petitioner] attempts to resuscitate

this matter through vexations and meritless motion practice."

      The August 2, 2019 order also denied without prejudice the Estate's cross-

motion to bar petitioner from unapproved future filings on the basis that the

Estate failed to properly serve this motion on petitioner and failed to "clearly

indicate that the motion was to be made returnable to the Assignment Judge in

accordance with the case law and court rules." Judge Jerejian directed the Estate

to refile the motion properly, which the Estate did on August 16, 2019. On the

same day, the Estate also filed a motion for monetary sanctions against petitioner

"under [Rule] 1:4-8 and N.J.S.A. 2A:15-59.1 for filing a frivolous pleading."

      Petitioner, on August 26, 2019, filed a Rule 4:49-2 motion to amend Judge

Jerejian's August 2, 2019 order "to remove all degrading and demeaning

references to the petitioner as a 'recreational litigant'" and pursuant to Rule 1:12-

1 requesting "Judge Jerejian recuse himself from any further proceedings in this

matter . . . due to his long-term friendship with [the Estate's attorney], and his

clear bias against people who represent themselves in court." On October 18,

2019, Judge Jerejian heard arguments on petitioner's motions for amendment

and recusal and on the Estate's motion for frivolous litigation sanctions. On that

same date, Judge Mizdol heard the Estate's motion to bar future pleadings .


                                                                              A-1394-19
                                         9
      In an order dated October 18, 2019, Judge Jerejian denied petitioner's

motion for recusal and for amendment of the August 2, 2019 order. Following

oral argument, Judge Jerejian explained on the record that he had no relationship

with the Estate's attorney and that the terminology used in the written opinion

accompanying the August 2, 2019 order was not meant to offend petitioner, as

"[i]t was terminology basically from a case." The order also denied the Estate's

cross-motion for frivolous litigation sanctions. On the record, Judge Jerejian

explained, that he did not "believe it would serve any purpose to escalate this

further[,] so I'm not going to issue any sanctions."

      Judge Mizdol entered an order on October 22, 2019 granting "[t]he

Estate's motion to preclude [petitioner] from filing any additional motions,

applications, notices or new complaints relating to this case unless [p]etitioner

obtains leave for the filing of a pleading from the Assignment Judge of Bergen

County or her designee[.]" The order instructed:

            Petitioner is enjoined and restrained from filing any
            additional motions, applications or notices in the matter
            . . . unless [p]etitioner follows the following procedure:

               a. Petitioner must first file a certification with the
                  Bergen County Assignment Judge or her
                  designee, under penalty of perjury and other
                  sanctions which might be imposed by the court,
                  that the pleading she seeks leave to file does not
                  address any issue previously raised in this court

                                                                          A-1394-19
                                       10
   or in any other court at any time in the past,
   regardless of whether the issue was previously
   adjudicated or an adjudication is still pending;

b. Petitioner must also file a written summary
   identifying the nature of the issue(s) that
   Petitioner intends to raise in her pleading and the
   facts she can establish to support the issue(s),
   which summary shall be written in clear and
   concise language not exceeding two hundred
   (200) words and without reference to any
   generalities, suppositions or conjectures;

c. In the event Petitioner claims that an issue in her
   pleadings should be addressed because of the
   discovery of "new evidence", then, in addition to
   the writings required previously, the Petitioner
   must support this contention by her certification
   submitted under penalty of perjury and other
   sanctions that might be imposed by the Court
   establishing the following:

     i.   the specific nature of the new evidence;

    ii.   the date the new evidence was discovered;

   iii.   the manner in which the new evidence was
          discovered; and

   iv.    the reason why the new evidence can
          materially change any prior ruling in this
          case. After review, the Bergen County
          Assignment Judge or her designee shall
          determine whether to reject frivolous or
          abusive filings or whether a meritorious
          claim exists.



                                                         A-1394-19
                       11
Judge Mizdol also issued a well-reasoned twenty-seven-page opinion in support

of the order that reviewed the constitutional and public policy implications of

limiting petitioner's filings, ultimately concluding that such an order was

permissible and necessary pursuant to Rosenblum v. Borough of Closter, 333

N.J. Super. 385 (App. Div. 2000).

      Petitioner now appeals Judge Jerejian's October 18, 2019 order to the

extent that it denied her motion to amend the August 2, 2019 order. She also

appeals Judge Mizdol's October 22, 2019 order granting the Estate's motion to

restrict her future pleadings. The Estate cross-appeals Judge Jerejian's October

18, 2019 order to the extent that it denied the Estate's motion for monetary

sanctions based on petitioner's frivolous litigation.

      Petitioner presents the following arguments on appeal:

                                    POINT I.

            The trial court erred in denying the appellant’s motion
            to amend, in its order of October 18, 2019, and the
            assignment judge erred in granting the appellee’s
            motion to bar pleadings in its Order of October 22,
            2019, as the criteria in Parish v. Parish was not met.

                                   [POINT] II.

            The Bergen County Court is Biased Against the
            Appellant[.]

      The Estate presents the following points for our review of its cross-appeal:

                                                                           A-1394-19
                                       12
                                      Point I

            Whether Trial Court’s Decision to deny the Estate’s
            request to impose financial sanctions against Lori Ann
            Parker was in error.

                                     Point II

            Whether the Trial Court Abused its Discretion in
            Barring Appellant from filing any further Pleadings in
            this Action, Absent Prior Court Approval[.]

                                     Point III

            Whether the Trial Court’s Refusal to Amend its August
            2, 2019 Order was in Error[.]

                                        II.

      We first address petitioner's challenge to Judge Mizdol's October 22, 2019

order that enjoined petitioner from filing further pleadings in this matter without

first obtaining approval from the assignment judge.

      "[C]ourts have the inherent authority, if not the obligation, to control the

filing of frivolous motions and to curtail 'harassing and vexatious litigation.'"

Zehl v. City of Elizabeth Bd. of Educ., 426 N.J. Super. 129, 139 (App. Div.

2012) (quoting Rosenblum, 333 N.J. Super. at 387). In Rosenblum, 333 N.J.

Super. at 395-97, we held that where traditional sanctions have failed to deter a

litigant from his pattern of bringing repetitive, meritless, and harassing actions,

an assignment judge may enjoin the litigant's bringing of a further action.

                                                                            A-1394-19
                                       13
      However, the power to enjoin prospective harassing litigation "must be

exercised consistently with the fundamental right of the public to access to the

courts in order to secure adjudication of claims on their merits." Id. at 396

(quoting D'Amore v. D'Amore, 186 N.J. Super 525, 530 (App. Div. 1982)).

Thus, a court should exercise its discretion to limit a litigant's ability to present

a claim sparingly, reserved to those situations where the judge found past

pleadings to be frivolous and tried to abate such abuse by employing appropriate

sanctions. Parish v. Parish, 412 N.J. Super. 39, 54-55 (App. Div. 2010). Absent

finding a need to control baseless litigation, restricting access to the court is an

abuse of discretion. Id. at 51.

      Acknowledging these standards, Judge Mizdol concluded enjoining

petitioner from filing without approval was appropriate because "[p]etitioner has

engaged in vexatious and confounding litigation . . . since 2013 with a futile

stream of frivolous motions and appeals" involving the same issues and seeking

"the same relief, relief denied by the trial court, Appellate Division and Supreme

Court." Because petitioner's filings never relented despite the numerous court

decisions casting petitioner's claims as meritless and her brush with Rule 1:4-8

sanctions, which were only vacated for a procedural deficiency, Judge Mizdol

also found "that [p]etitioner will continue to file frivolous pleadings unless


                                                                              A-1394-19
                                        14
restrained, since traditional sanctions for frivolous claims have not proved a

deterrent." Additionally, the judge expressed concern that traditional monetary

sanctions would be ineffective, given petitioner's apparently limited income,

which enabled her to obtain in forma pauperis status earlier in the litigation.

      We perceive no basis to disturb the October 22, 2019 order. As detailed

in Judge Mizdol's comprehensive opinion, petitioner's repeated filings clearly

demonstrate a pattern of frivolous and meritless litigation, designed to harass

not only the Estate, but also its attorney, the court, and court staff. Despite the

specter of sanctions, petitioner remains unabated from raising meritless claims,

her appellate briefs here bearing no exception. We therefore find the order

entered by Judge Mizdol did not constitute an abuse of discretion, but rather a

suitable exercise of the authority to control baseless and frivolous litigation.

      Petitioner also challenges Judge Jerejian's October 18, 2019 order denying

petitioner's motion to amend Judge Jerejian's prior order of August 2, 2019.

Petitioner's motion actually sought to amend the Judge Jerejian's written opinion

that accompanied the August 2, 2019 order, to omit the judge's references to

petitioner as a vexatious and recreational litigant and characterization of her




                                                                            A-1394-19
                                       15
April 2019 motion to vacate as frivolous and meritless. 4 On appeal, petitioner

argues Judge Jerejian abused his discretion by declining to amend his opinion,

essentially because she claims the language he used was inaccurate and

derogatory.

      Motions "seeking to alter or amend a judgment or order" are governed by

Rule 4:49-2, "[e]xcept as otherwise provide by [Rule] 1:13-1", which governs

the correction of clerical mistakes in judgments. R. 4:49-2. Granting a Rule

4:49-2 motion is a matter that is within the sound discretion of the court.

Cummings v. Bahr, 295 N.J. Super. 374, 384 (App. Div. 1996). This discretion

should only be exercised when required in the interest of justice. Id. at 384.

      It is well-established that a Rule 4:49-2 motion should only be granted in

              those cases which fall into that narrow corridor in
              which either 1) the [c]ourt has expressed its decision
              based upon a palpably incorrect or irrational basis, or
              2) it is obvious that the [c]ourt either did not consider,
              or failed to appreciate the significance of probative,
              competent evidence. Said another way, a litigant must
              initially demonstrate that the [c]ourt acted in an
              arbitrary, capricious, or unreasonable manner, before
              the [c]ourt should engage in the actual reconsideration
              process.



4
  We are mindful that appeals are taken from orders, not opinions, and note that
the order dated August 2, 2019 contained none of the language petitioner sought
to omit through amendment.
                                                                           A-1394-19
                                         16
            [D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div.
            1990).]


Additionally, such a motion may properly be granted if a litigant brings new,

previously unavailable evidence to the court's attention. Ibid.

      When a trial court denies a party's Rule 4:49-2 motion to amend, a

reviewing court shall overturn the denial only in the event the court abused its

discretion. Marinelli v. Mitts & Merrill, 303 N.J. Super. 61, 77 (App. Div.

1997). In determining whether such an abuse has taken place, a reviewing court

should be mindful that a party is not to pursue amendment or reconsideration

just because of "dissatisfaction with a decision of the [c]ourt." Cap. Fin. Co. of

Del. Valley v. Asterbadi, 398 N.J. Super. 299, 310 (App. Div. 2008) (quoting

D'Atria, 242 N.J. Super. at 401).

      It is clear that petitioner requested to amend Judge Jerejian's August 2,

2019 order merely because she was dissatisfied with the judge's findings and

terminology. Petitioner presents no convincing argument that the August 2,

2019 order, which denied petitioner's most-recent motion to vacate the April

2014 summary judgment order, was palpably incorrect, irrational, arbitrary,

capricious, or unreasonable. We thus discern no abuse of discretion in Judge




                                                                           A-1394-19
                                       17
Jerejian's order denying petitioner's Rule 4:49-2 motion to amend the August 2,

2019 order.

      To the extent petitioner's briefs raise any additional arguments, they lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).



                                        III.

      The Estate's cross-appeal challenges the denial of its request for the court

to impose "financial sanctions" for petitioner's frivolous litigation.

      Rule 1:4-8 provides for the imposition of sanctions where the attorney or

pro se party files a frivolous pleading or a motion. "For purposes of imposing

sanctions under [Rule] 1:4-8, an assertion is deemed 'frivolous' when 'no rational

argument can be advanced in its support, or it is not supported by any credible

evidence, or it is completely untenable.'" United Hearts, LLC v. Zahabian, 407

N.J. Super. 379, 389 (App. Div. 2009) (quoting First Atl. Fed. Credit Union v.

Perez, 391 N.J. Super. 419, 432 (App. Div. 2007)). See also R. 1:4-8(a).

Further, the rule encompasses filings made with an "improper purpose, such as

to harass or to cause unnecessary delay or needless increase in the cost of

litigation." R. 1:4-8(a)(1).




                                                                           A-1394-19
                                       18
      Rule 1:4-8 sanctions "are specifically designed to deter the filing or

pursuit of frivolous litigation." LoBiondo v. Schwartz, 199 N.J. 62, 98 (2009).

A second purpose of the rule is to compensate the opposing party in defending

against frivolous litigation. Toll Bros., Inc. v. Twp. of W. Windsor, 190 N.J.

61, 71 (2007).

      We review the decision on a motion for frivolous lawsuit sanctions under

an abuse of discretion standard. McDaniel v. Man Wai Lee, 419 N.J. Super.

482, 498 (App. Div. 2011). Reversal is warranted "only if [the decision] 'was

not premised upon consideration of all relevant factors, was based upon

consideration of irrelevant or inappropriate factors, or amounts to a clear error

in judgment.'" Ibid. (quoting Masone v. Levine, 382 N.J. Super. 181, 193 (App.

Div. 2005)). Further, an appellate court must give considerable deference to the

fee determination of the trial court. A trial court's fee determination "will be

disturbed only on the rarest of occasions, and then only because of a clear abuse

of discretion." Packard-Bamberger & Co. v. Collier, 167 N.J. 427, 444 (2001)

(quoting Rendine v. Pantzer, 141 N.J. 292, 317 (1995)).

      Applying these standards, we find no basis to disturb the decision to deny

financial sanctions. Though the court found petitioner engaged in a pattern of

frivolous litigation, declining to impose monetary sanctions was not an abuse of


                                                                          A-1394-19
                                      19
discretion, as the court addressed petitioner's frivolous conduct by barring her

from filing future pleadings without approval of the assignment judge. Indeed,

the court's power to enjoin petitioner's filings derives from its authority to

sanction frivolous litigation. See Parish, 412 N.J. Super. at 48-49. The Estate's

cross-appeal thus amounts to a challenge of the sufficiency of the sanction

imposed by the court. We find the court sufficiently sanctioned defendant by

enjoining her filings and did not clearly abuse its discretion by declining to

award additional monetary sanctions, especially in light of Judge Mizdol's

finding that traditional monetary sanctions would be inadequate to curtail

petitioner's frivolous litigation.

      Affirmed.




                                                                          A-1394-19
                                      20